Case 3:17-cv-00803-CAB-WVG Document 159-1 Filed 07/17/19 PageID.5197 Page 1 of 11



 1
     Sean D. Schwerdtfeger, Esq. (SBN 179521)
 2   Catherine L. Coughlin, Esq. (SBN 295812)
 3
     Sara K. Richards, Esq. (SBN 317603)
     SCHWERDTFEGER LAW GROUP
 4   501 West Broadway, Suite 2040
 5   San Diego, CA 92101
     Telephone: (619) 595-3403
 6
     Facsimile: (619) 595-3404
 7
     Attorneys for Cross-Defendant and Counter-Claimant CTE CAL, INC.
 8

 9                      UNITED STATES DISTRICT COURT
10              FOR THE SOUTHERN DISTRICT OF CALIFORNIA
11

12   UNITED STATES OF AMERICA,                  CASE NO. 3:17-CV-00803-CAB-
     For the Use and Benefit of:                WVG
13

14   McCULLOUGH PLUMBING, INC., a               CTE CAL INC.’S MEMORANDUM
                                                OF POINTS AND AUTHORITIES
15
     California corporation,                    IN SUPPORT OF FRCP RULE 50
                                                MOTION FOR JUDGMENT AS A
16                     Plaintiff,               MATTER OF LAW
17
                       v.                       Assigned to:
18                                              Hon. Cathy Ann Bencivengo,
19   HALBERT CONSTRUCTION                             Courtroom 4-C
     COMPANY, INC. a California                 Hon. William V. Gallo, Second Floor
20
     corporation; WESTERN SURETY
21   COMPANY, a South Dakota                    Complaint filed: April 20, 2017
     corporation; and DOES 1-100,               Trial date: July 8, 2019
22
     inclusive,
23

24                     Defendants.
25

26   AND RELATED CROSS-ACTIONS.
27

28
     ///

                                            0


     CTE CAL, INC.’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF FRCP RULE 50
                         MOTION FOR JUDGMENT AS A MATTER OF LAW
Case 3:17-cv-00803-CAB-WVG Document 159-1 Filed 07/17/19 PageID.5198 Page 2 of 11



 1

 2                                              I.
 3                                    INTRODUCTION
 4         On July 8, 2019, a jury of eight (8) persons was regularly impaneled, sworn
 5   and agreed to try the claims before it. Percipient and expert witnesses have been
 6   sworn and testified, and evidence has been received during the parties’ respective
 7   cases in chief, with evidence closing on July 17, 2019. The jury is expected to
 8   receive instructions, hear closing argument and commence deliberation on July 18,
 9   2019. CTE Cal, Inc. (“CTE”) hereby moves pursuant to Federal Rule of Civil
10   Procedure 50 subdivision (a) for judgment as a matter of law as to: (i) CTE’s
11   counter-claim against Halbert Construction Company, Inc.’s (“Halbert”) for non-
12   payment in the amount of $140,617.00, plus prejudgment interest at a rate of ten
13   percent per annum pursuant to California Civil Code section 3287; and (ii) Halbert
14   cross-claim against CTE for allegedly failing to properly inspect and document the
15   plumbing work during the construction of a dining facility (“DFAC”) and
16   administration building (“ADMIN”) at the United States Army Garrison, Presidio
17   of Monterey, in breach of the subcontract between CTE and Halbert
18   (“Subcontract”). CTE is entitled to judgment as a matter of law as to both claims
19   because a reasonable jury would not have a legally sufficient evidentiary basis to
20   find for Halbert on either its crossclaim breach of contract claim or on CTE’s
21   counterclaim for breach of contract.
22                                             II.
23                                   LEGAL STANDARD
24         Federal Rule of Civil Procedure 50, subdivision (a), permits a party that has
25   been fully heard on an issue during a jury trial to move for judgment as a matter of
26   law on such issue prior to submitting the cause to the jury for verdict. If the trial
27   court determines that “a reasonable jury would not have a legally sufficient
28   evidentiary basis to find for the party on that issue … the court may: (A) resolve
                                                1


     CTE CAL, INC.’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF FRCP RULE 50
                         MOTION FOR JUDGMENT AS A MATTER OF LAW
Case 3:17-cv-00803-CAB-WVG Document 159-1 Filed 07/17/19 PageID.5199 Page 3 of 11



 1   the issue against the party; and (B) grant a motion for judgment as a matter of law
 2   against the party on a claim or defense that, under the controlling law, can be
 3   maintained or defeated only with a favorable finding on that issue.”
 4         Rule 50(a) permits a party to make such motion “at any time before the case
 5   is submitted to the jury.” Motions for judgment as a matter of law are made at trial
 6   and decided on the evidence that has been admitted. Bill Johnson’s Restaurants,
 7   Inc. v. NLRB (1983) 461 U.S. 731, 745, fn.11. The standard is the same as that of a
 8   summary judgment motion: “whether the evidence presents a sufficient
 9   disagreement to require submission to a jury or whether it is so one-sided that one
10
     party must prevail as a matter of law.” Anderson v. Liberty Lobby, Inc. (1986) 477
11
     U.S. 242, 250. “Judgment as a matter of law is proper when the evidence permits a

12
     reasonable jury to reach only one conclusion.” Quiksilver, Inc. v. Kymsta Corp.,
     466 F.3d 749, 755 (9th Cir. 2006) (citation omitted).
13
           Trial courts should grant a motion for judgment as a matter of law if there is
14
     such an overwhelming amount of evidence in favor of the movant that reasonable
15
     and fair minded persons could not arrive at a verdict against it. Meloff v. New York
16
     Life Ins. Co., 240 F.3d 138, 145 (2nd Cir. 2001). Furthermore, when ruling on a
17
     motion for judgment as a matter of law, the court must review the entire record, not
18
     just evidence favorable to the nonmoving party. Reeves v. Sanderson Plumbing
19
     Products, Inc., (2000) 530 U.S. 133, 149-50.
20
                                              III.
21
                                   LEGAL ARGUMENT
22
           A. CTE Cal is Entitled to Judgment as a Matter of Law on Its Cross
23
              Claim for Breach of Contract against Halbert Construction
24
              Company.
25
                  1. Halbert Construction Company Failed to Pay CTE Cal for
26
                     Services Rendered in Material Breach of Contract.
27
           CTE claims that Halbert breached the Subcontract by failing to pay CTE for
28

                                               2


     CTE CAL, INC.’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF FRCP RULE 50
                         MOTION FOR JUDGMENT AS A MATTER OF LAW
Case 3:17-cv-00803-CAB-WVG Document 159-1 Filed 07/17/19 PageID.5200 Page 4 of 11



 1   services rendered on the Project. To establish this claim, CTE must prove by a
 2   preponderance of the evidence that Halbert failed to pay CTE an amount due under
 3   the Subcontract. Halbert and CTE have stipulated that that invoiced and unpaid
 4   amount under the Subcontract is One Hundred Forty Thousand Six Hundred
 5   Seventeen & 00/100 Dollars ($140,617.00). Halbert and CTE have further
 6   stipulated that the invoiced and paid amount under the Subcontract is Six Hundred
 7   Fifty-One Thousand Nine Hundred Fifty-Nine & 00/100 Dollars ($651,959.00).
 8         The undisputed evidence introduced at trial demonstrates that CTE Cal and
 9   Halbert entered into a written contract pursuant to which CTE Cal agreed to and
10   did perform construction testing and inspection services in exchange for payment
11   on a time and materials basis. (Exhibit Nos. 0410, 0411; Trial Testimony of
12   Kenneth Steidl, Michael P. Halbert, Michelle Mangan, Douglas Barnhart, Rodney
13   Ballard.) In particular CTE and Halbert agreed in their Contract to the following
14   provision regarding Halbert’s contractual obligation to pay CTE Cal for services
15   rendered:
16               2. PAYMENT TERMS. CTE-CAL shall submit
                 monthly invoices for the work performed on the project
17               to Client, and said invoices shall be due and payable
                 upon receipt. No retention shall be held by the Client.
18               Client agrees that failure to timely pay these invoices is
                 a material breach of the agreement. Client agrees that
19               upon its failure to timely pay CTE-CAL invoices, CTE-
                 CAL may suspend its work pending payment, and may
20               elect to terminate without penalty the contract under
                 which Client did not timely tender payment for services
21               rendered. Client agrees that the periodic invoices are
                 presumed to be correct, conclusive, and binding on Client
22               unless Client notifies CTE-CAL in writing of alleged
                 inaccuracies, discrepancies, or errors in the billing within
23               ten (10) days after receipt of such invoices.
24   (Ex. No. 0410; emphasis supplied.) The plain language of the Subcontract makes
25   clear that Halbert was contractually precluded from withholding payment after
26   services were performed and invoiced by CTE Cal, and that Halbert’s failure to
27   timely pay invoiced amounts would constitute a material breach of the
28   Subcontract.
                                              3


     CTE CAL, INC.’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF FRCP RULE 50
                         MOTION FOR JUDGMENT AS A MATTER OF LAW
Case 3:17-cv-00803-CAB-WVG Document 159-1 Filed 07/17/19 PageID.5201 Page 5 of 11



 1         On direct examination at trial, Michael Halbert acknowledged under oath
 2   that he received invoices from CTE Cal for services rendered on the Project from
 3   January 2017 through and including October 2017. Michael Halbert further
 4   testified that he made the decision on behalf of Halbert to withhold payment from
 5   CTE Cal because he believed the invoices were not “fair.” Rod Ballard testified
 6   under oath that such belief was never communicated to CTE orally or in writing.
 7   There is no dispute that the unpaid CTE invoices are based upon time spent
 8   (services actually rendered) on the Project by CTE.
 9                2. CTE Cal Is Entitled to Prejudgment Interest Damages Pursuant to
10                    California Civil Code section 3287.
11         CTE specifically pled its claim for prejudgment interest in its counterclaim
12   for breach of contract. Should CTE prevail against Halbert on its counterclaim for
13   nonpayment, CTE will formally move the Court for an award of such prejudgment
14   interest damages prior to the actual entry of the judgment in this litigation. CTE is
15   entitled to prejudgment interest damages on the unpaid amounts due and owing
16   under the Subcontract at a rate of ten percent per annum calculated on each
17   monthly unpaid invoice to compensate CTE for both the direct monetary loss
18   caused by Halbert’s nonpayment and the associated loss of use of said money. Civ.
19   Code § 3287; see also North Oakland Medical Clinic v. Rogers, 65 Cal.App.4th
20   824, 826 (“The purpose of prejudgment interest is to compensate plaintiff for loss
21   of use of his or her property.”).
22         B. CTE Cal is Entitled to Judgment as a Matter of Law on Halbert
23             Construction Company’s Counter Claim for Breach of Contract.
24                1. There is No Evidence to Support a Finding of Breach.
25         Halbert claims that CTE, and in particular CTE inspector Matt Livingston,
26   breached the Subcontract by failing to adequately document and report inadequate
27   and defective plumbing work installed by McCullough Plumbing, Inc.
28   (“McCullough”). To recover damages for breach, Halbert must prove all of the
                                               4


     CTE CAL, INC.’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF FRCP RULE 50
                         MOTION FOR JUDGMENT AS A MATTER OF LAW
Case 3:17-cv-00803-CAB-WVG Document 159-1 Filed 07/17/19 PageID.5202 Page 6 of 11



 1   following by a preponderance of the evidence that: (i) Halbert did all, or
 2   substantially all, of the significant things the Subcontract required it to do or was
 3   excused; (ii) all conditions required by the contract for CTE’s performance
 4   occurred; (iii) CTE failed to do something that the contract required it to do; and
 5   that Halbert was harmed by the breach in a manner that was reasonably
 6   foreseeable.
 7         The evidence presented at trial in support of, and in defense to, Halbert’s
 8   breach of contract claim against CTE permits a reasonable jury to reach only one
 9   conclusion: that CTE did not breach any of its obligations under the Subcontract.
10   The undisputed evidence demonstrates that CTE agreed to perform construction
11   testing and inspection services on the Project on a time and materials basis. (Trial
12   Exhibit Nos. 0410, 0411; Trial Testimony of Michael Halbert, Rodney Ballard,
13   Douglas Barnhart.) The undisputed evidence proves CTE and Halbert agreed to the
14   following pertinent terms and conditions:
15                  11. NO FIELD DIRECTION: Client understands that
                    CTE-CAL's field personnel provide technical assistance
16                  to Client at the project site, and that CTE-CAL will not
                    perform construction supervision, construction
17                  management or otherwise direct or oversee construction
                    or the work. Client shall inform all contractors and
18                  subcontractors that CTE-CAL is providing technical
                    assistance and is not directing the work.
19
                    …
20
                    14. PROFESSIONAL LIABILITY: CTE-CAL agrees
21                  to perform its testing, inspection, and/or engineering
                    services in accordance with the written proposal, these
22                  Standard Terms and Conditions, and the custom and
                    practice in the industry in place at the time the services
23                  were rendered, and in the geographic local in which the
                    work was performed. Client understands and agrees that
24                  CTE-CAL performs testing and inspection services upon
                    request by Client, and that unless Client specifically
25                  notifies CTE-CAL that particular testing and inspection
                    is required, CTE-CAL assumes no responsibility to
26                  insure that any particular testing or inspection services
                    are needed or performed. Client agrees to limit CTE-
27                  CAL's liability to Client and to all contractors and
                    subcontractors on the project, in total due to alleged
28                  professional negligence, CTE-CAL's acts, errors, or
                                                5


     CTE CAL, INC.’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF FRCP RULE 50
                         MOTION FOR JUDGMENT AS A MATTER OF LAW
Case 3:17-cv-00803-CAB-WVG Document 159-1 Filed 07/17/19 PageID.5203 Page 7 of 11


                  omissions, and breaches of contract. to the sum of Ten
 1                Thousand Dollars ($10,000) or CTE-CAL's total
                  invoiced and paid fee on the project, whichever is
 2                greater.
 3   (Trial Ex. No. 410.) The evidence is undisputed that each of these contractual
 4   provisions were agreed by CTE and Halbert and are specifically enforceable in
 5   California. Sass v. Hank, 108 Cal. App. 2d 207, 211 (“Parties have a right to
 6   require their contracts to be in writing. When an agreement has been thus reduced
 7   the contractor has the right to rely strictly upon the written word.”) With regard to
 8   conditions, CTE must prove the existence by a preponderance of the evidence that
 9   the parties agreed that CTE was not required to perform testing and inspection
10   unless Halbert specifically notified CTE that: (i) special inspection and testing was
11   required; and (ii) the work was ready for special inspection and testing.
12         The evidence is undisputed that the parties agreed to the following provision
13   of the Subcontract:
                 Client understands and agrees that CTE-CAL performs
14               testing and inspection services upon request by Client,
                 and that unless Client specifically notifies CTE-CAL that
15               particular testing and inspection is required, CTE-CAL
                 assumes no responsibility to insure that any particular
16               testing or inspection services are needed or performed.
17   (Ex. No. 410.) Upon such showing, the burden shifts to Halbert to prove by a
18   preponderance of the evidence that the condition was satisfied. If such burden is
19   not met, then CTE’s performance under the subcontract was excused.
20         The record is completely devoid of evidence at trial showing that Halbert
21   expressly requested particular testing and inspection pertinent in this case. By way
22   of example, there is no evidence that CTE was requested to provide testing and
23   inspection in connection with the placement of the floor sinks or the propriety of
24   the underground plumbing repairs in the DFAC after the placement of the
25   structural steel and subsequent plumbing damage. The lack of any record evidence
26   to support such jury finding compels judgment as a matter of law as to Halbert
27   breach of contract claim against CTE Cal.
28                2. Halbert’s Claimed Breach of Contract Damages Are Speculative.
                                               6


     CTE CAL, INC.’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF FRCP RULE 50
                         MOTION FOR JUDGMENT AS A MATTER OF LAW
Case 3:17-cv-00803-CAB-WVG Document 159-1 Filed 07/17/19 PageID.5204 Page 8 of 11



 1          CTE acknowledges the general California rule that the measure of damages
 2   for breach of a fixed price construction contract by a subcontractor’s failure to
 3   properly perform entitles the contractor to remove the subcontractor from the
 4   project, hire another subcontractor to repair, correct and finish the work, and hold
 5   the first subcontractor liable for the difference between the contract price and the
 6   actual total cost of completing the work. Cal. Civil Code § 3300; Cal. Constr. L.
 7   Manual § 1:72. Cost of correction; cost of completion.1 The underlying principle is
 8   that the promisee should get the job it bargained for at the price it bargained for.
 9   This rule is inapplicable where the parties have agreed to payment on a time and
10   materials basis because the servicing party is not paid in advance for the work. In
11   other words, cost to complete damages are not recoverable where performance is
12   invoiced on a time and materials basis.
13          In California, “damages which are speculative, remote, imaginary,
14   contingent, or merely possible cannot serve as a legal basis for recovery.” Frustuck
15   v. City of Fairfax, 212 Cal.App.2d 345, 367-368 (1963); Food Safety Net Servs. v.
16
     Eco Safe Sys. USA, Inc., 209 Cal. App. 4th 1118, 1132–33 (2012). Unless a statute
17
     otherwise specifically provides, the proper measure of damages for the breach of a
18
     contract “is the amount which will compensate the party aggrieved for all the
19
     detriment proximately caused thereby, or which, in the ordinary course of things,
20
     would be likely to result therefrom.” Civ. Code, § 3300. Halbert has presented
21
     evidence to support a claim of damages comprising the cost of repairing the
22
     damaged plumbing and the cost of completing the plumbing work totaling
23
     $2,021,905.51. Halbert’s breach of contract claim as against CTE Cal fails for
24

25
     1
       (“For example, suppose K agrees to build a residence for O for $250,000. Halfway through the
     job, O discovers that K's work is defective. K refuses to make corrections. O has paid K
26   $200,000. O now ejects K from the job, and employs another contractor to complete the work
     according to the original plans and specifications. O must pay the new contractor $140,000.
27
     Therefore, the total cost of the job is $340,000. But if K had performed the contract as agreed, O
28   would have had its house for $250,000. The damages, therefore, are $90,000. The same measure
     of damages would apply to a breach between a subcontractor and a prime contractor.”).
                                                     7


     CTE CAL, INC.’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF FRCP RULE 50
                         MOTION FOR JUDGMENT AS A MATTER OF LAW
Case 3:17-cv-00803-CAB-WVG Document 159-1 Filed 07/17/19 PageID.5205 Page 9 of 11



 1   want of non-speculative damages: the evidence presented at trial demonstrates that
 2   Halbert is unable to distinguish the cost to correct from the cost to complete the
 3   damaged and unfinished plumbing on the Project as invoiced by Certified Air and
 4
     other subcontractors. (Trial Testimony Mike Luongo, Michael Halbert, Michelle
 5
     Mangan.) As a result the 2+ million dollar damages amount is wholly speculative
 6
     and unrecoverable.
 7
                  3. The Amount of Halbert’s Claimed Breach of Contract Damages
 8
                     Are Limited by the Terms of the CTE Cal-Halbert Subcontract.
 9
           The undisputed evidence at trial demonstrates that CTE Cal and Halbert
10
     agreed in the CTE Cal-Halbert subcontract to a cap on damages recoverable from
11
     CTE Cal as follows:
12
                  14. PROFESSIONAL LIABILITY: CTE-CAL agrees
13                to perform its testing, inspection, and/or engineering
                  services in accordance with the written proposal, these
14                Standard Terms and Conditions, and the custom and
                  practice in the industry in place at the time the services
15                were rendered, and in the geographic locality in which
                  the work was performed. Client [Halbert] understands
16                and agrees that CTE-CAL performs testing and
                  inspection services upon request by Client, and that
17                unless Client specifically notifies CTE-CAL that
                  particular testing and inspection is required, CTE-CAL
18                assumes no responsibility to insure that any particular
                  testing or inspection services are needed or performed.
19                Client agrees to limit CTE-CAL’s liability to Client and
                  to all contractors and subcontractors and subcontractors
20                on the project, in total due to alleged professional
                  negligence, CTE-CAL’s acts, errors, or omissions, and
21                breaches of contract, to the sum of Ten Thousand Dollars
                  ($10,000) or CTE-CAL’s total invoices and paid fee on
22                the project, whichever is greater.
23   (Trial Ex. 410, ¶ 14.) The parties have stipulated to the applicability of the above
24   referenced provision in this case, such that there is an agreed cap on damages for
25   Halbert’s breach of contract claim in the amount of $651,959.00, representing the
26   amount paid to CTE for performing under the Subcontract. Should CTE be
27   determined to be liable for breach of contract, CTE is entitled to judgment as a
28   matter of law that such damages are capped at $651,959.00. See Food Safety Net
                                               8


     CTE CAL, INC.’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF FRCP RULE 50
                         MOTION FOR JUDGMENT AS A MATTER OF LAW
Case 3:17-cv-00803-CAB-WVG Document 159-1 Filed 07/17/19 PageID.5206 Page 10 of 11



 1   Servs. v. Eco Safe Sys. USA, Inc., 209 Cal.App.4th 1118 (2012) (“With respect to
 2   claims for breach of contract, limitation of liability clauses are enforceable unless
 3   they are unconscionable, that is, the improper result of unequal bargaining power
 4   or contrary to public policy.”).
 5                  4. CTE Cannot Be Liable for Delay Under the Subcontract.
 6            The undisputed evidence at trial proves that Halbert and CTE Cal agreed in
 7   their subcontract to exculpate CTE Cal from liability for delay damages:
 8                  5. PROJECT DELAY: CTE-CAL is not responsible for
                    project delay or damages resulting therefrom caused in
 9                  whole or part by the activities of Client, contractor, or its
                    subcontractors, or governmental agencies, or by factors
10                  beyond CTE-CAL's reasonable control, including but not
                    limited to, delays caused by reason of strikes, accidents,
11                  acts of God, weather, or failure of Client to furnish
                    timely information or approval of CTE-CAL's work.
12                  CTE-CAL shall not be responsible for any delays caused
                    by the actions and/or omissions of governmental agencies
13                  including but not limited to the processing of building
                    permits or Environmental Impact Reports. CTE-CAL
14                  shall only act as an advisor to its Client on any
                    governmental relations or approvals.
15

16   (Ex. No. 410.)
17            The enforceability of this provision is undisputed. See Arcwel Marine, Inc.
18   v. Southwest Marine, Inc., 816 F.2d 468, 1988 A.M.C. 2404 (9th Cir. 1987) (no
19   damages for delay clause enforceable). Accordingly, CTE is entitled to judgment
20   as a matter of law as to the non-recoverable delay damages.
21                                              III.
22                                       CONCLUSION
23            For the aforementioned reasons, CTE respectfully requests this Court to
24   grant judgment as a matter of law as follows:
25         1) For CTE and against Halbert on CTE’s counterclaim for breach of contract
26            in the amount of $140,617.00, plus prejudgment interest pursuant to
27            California Civil Code section 3287; and
28   ///
                                                 9


     CTE CAL, INC.’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF FRCP RULE 50
                         MOTION FOR JUDGMENT AS A MATTER OF LAW
Case 3:17-cv-00803-CAB-WVG Document 159-1 Filed 07/17/19 PageID.5207 Page 11 of 11



 1   ///
 2   ///
 3   ///
 4         2) For CTE and against Halbert on Halbert’s cross claim for breach of contract
 5            in the amount of $0.00, or in the alternative, limiting the damages
 6            recoverable according to the limitations on liability set forth in the
 7            Subcontract and discussed herein.
 8

 9
     Dated: July 17, 2019                              Respectfully Submitted,
10

11
                                               By:     __/s/ Catherine Coughlin__
                                                       Sean D. Schwerdtfeger, Esq.
12                                                     Catherine Coughlin, Esq.
13                                                     Sara K. Richards, Esq.
                                                       Attorneys for Cross-Defendant and
14
                                                       Counter-Claimant CTE Cal, Inc.
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  10


     CTE CAL, INC.’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF FRCP RULE 50
                         MOTION FOR JUDGMENT AS A MATTER OF LAW
